DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Line 3: “directly at one another” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 6, 8, 9, 11, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the filling robot" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Apparently Claim 14 should be dependent upon claim 12 or 13.

Regarding claims 3, 6, 8, 9, 11 and 12, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (10138025).
Regarding claim 1, the Nakamura reference discloses a magazine (Figure 2; carriers 16 define the magazine) having a plurality of solution bags (10, 1130 or 1310) for dialysis received therein, wherein the plurality of solution bags are identical; wherein the plurality of solution bags are fixed in a stationary manner in an identical orientation at different, but identically designed holding positions of the magazine (see Figure 15b); and wherein the holding positions are configured such that the solution bags can be removed from the magazine (see col. 14, lines 57 – 60).
	Further, the intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Nakamura device which is further capable of being used for dialysis.  Whether the Nakamura bags were actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.

Regarding claim 2, characterized in that the solution bags are bags composed of connected and advantageously welded plastic films.  See Annotated Figure 6.

Regarding claim 3, characterized in that the solution bags (14) have a material projection which is not in direct contact with the internal volume and in which at least one hole (14a) or a zone of weakened material is preferably worked, with the material projection preferably being a peripheral weld seam.  See Annotated Figure 6.

Regarding claim 4, characterized in that the magazine has a plurality of identical carriers (see Figure 2) in which a respective one solution bag is fixed, with the carriers being stacked directly at one another.



Regarding claim 10, characterized in that the solution bags are filled with a concentrate for preparing a dialysis solution. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Regarding claim 11, characterized in that the concentrate takes up less than 40%, and preferably less than 20%, of the volume capacity of the bag. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Further, regarding claims 10 and 11, the intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Nakamura device which is further capable of being filled with dialysis solution.  Whether the Nakamura bags were actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.



    PNG
    media_image1.png
    691
    720
    media_image1.png
    Greyscale


Claim(s) 1-5, 7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voute et al. (7104074).
Regarding claim 1, the Voute et al. reference discloses a magazine (Figure 10; absent further defined structure of a “magazine”) having a plurality of solution bags (10) for dialysis received therein, wherein the plurality of solution bags are identical; wherein the plurality of solution bags are fixed in a stationary manner in an identical orientation at different, but identically designed holding positions of the magazine (Figure 10 shows 2 identical solution bags); and wherein the holding positions are configured such that the solution bags can be removed from the magazine (bags 10 are placed in frame 15 and then in the magazine (i.e., cart in Figure 10).

Regarding claim 2, characterized in that the solution bags are bags composed of connected and advantageously welded plastic films.  See column 7, lines 4 – 34.

Regarding claim 3, characterized in that the solution bags (1130) have a material projection (1135) which is not in direct contact with the internal volume and in which at least one hole (1137) or a zone of weakened material is preferably worked, with the material projection preferably being a peripheral weld seam.  

Regarding claim 4, characterized in that the magazine has a plurality of identical carriers (Frame 15, 1120, 1315) in which a respective one solution bag is fixed, with the carriers being stacked directly at one another.

Regarding claim 5, characterized in that the carriers (Frames 15, 1315 and 1430) have an areal base element and a framework extending in the normal direction, wherein the solution bag lies on the base element and is surrounded by the framework. See Figures 9 and 16.

Regarding claim 7, characterized in that the magazine has a common frame  having a plurality of slots at which the plurality of solution bags are placed. See Figures 10 and 16.

Regarding claim 9, characterized in that the frame is releasably fastened to a box (1400; Figs. 17-19) and is preferably suspended at the upper edges of oppositely disposed side walls of the box (see frame 1430 being suspended in Figure 19).

Regarding claim 10, characterized in that the solution bags are filled with a concentrate for preparing a dialysis solution. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Regarding claim 11, characterized in that the concentrate takes up less than 40%, and preferably less than 20%, of the volume capacity of the bag. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Further, regarding claims 10 and 11, the intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Voute et al. device which is further capable of being filled with dialysis solution.  Whether the Voute et al. bags were actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.


Claim(s) 1-5, 7 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laing et al. (2006/0048486).
Regarding claim 1, the Laing et al. reference discloses a magazine (62; absent further defined structure of a “magazine”) having a plurality of solution bags (1; also P1, P2; Figure 9) for dialysis received therein, wherein the plurality of solution bags are identical; wherein the plurality of solution bags are fixed in a stationary manner in an identical orientation at different (fixed in slots 50), but identically designed holding positions of the magazine (Figure 9 shows 2 identical solution bags); and wherein the holding positions are configured such that the solution bags can be removed from the magazine (bags can be placed in and removed from carrier 25; para. [0292]).

Regarding claim 2, characterized in that the solution bags are bags composed of connected and advantageously welded plastic films.  See column paragraph [0265].

Regarding claim 3, characterized in that the solution bags (1; P1, P2) have a material projection (18) which is not in direct contact with the internal volume and in which at least one hole (20) or a zone of weakened material is preferably worked, with the material projection preferably being a peripheral weld seam.  

Regarding claim 4, characterized in that the magazine has a plurality of identical carriers (25; carrier can be stacked, see para. [0294] and Figs. 13, 14) in which a respective one solution bag is fixed, with the carriers being stacked directly at one another.

Regarding claim 5, characterized in that the carriers (25) have an areal base element (35) and a framework (27, 29, 39, 41) extending in the normal direction, wherein the solution bag lies on the base element and is surrounded by the framework. See Figures 6 and 7.

Regarding claim 7, characterized in that the magazine has a common frame  having a plurality of slots at which the plurality of solution bags are placed. See Figure 13.

Regarding claim 10, characterized in that the solution bags are filled with a concentrate for preparing a dialysis solution. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Regarding claim 11, characterized in that the concentrate takes up less than 40%, and preferably less than 20%, of the volume capacity of the bag. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Further, regarding claims 10 and 11, the intended use and all other functional statements have been carefully considered but are deemed not to impose any structural limitations on the claims distinguishable over the Lainge et al. device which is further capable of being filled with dialysis solution.  Whether the Laing et al. bags were actually used in such a manner is dependent upon the performance or non-performance of a future act of use and not upon a particular structural relationship set forth in the claims.

Regarding claims 12-14, the method, as claimed, would be inherent during normal use and operation of the device.  See filling robot (90; absent further defined structure of a filling robot).


Allowable Subject Matter
Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various bag holding devices similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753